Irvine, C.
The defendant in error sued the plaintiffs in error on a promissory note which the evidence showed was executed by Crump as principal, and McDowell as surety, for a portion of the purchase price of a stock of goods sold by King to Crump and one Nicholson. The defense was that King falsely represented to Crump, as an inducement to the sale, that the past sales of the store had amounted to $25,000 a year. A jury was waived and the case tried to the court, which found for the plaintiff.
The only assignment of error argued is that the finding was not sustained by the evidence. Upon the issue as to whether or not such’ representation as that pleaded was made, as well as upon every other issue in the case, the evidence was conflicting. It is not the province of this court in the exercise of its appellate jurisdiction to weigh conflicting evidence. Following repeated rulings on similar questions the judgment of the district court must be
Affirmed.